DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 23-25, 27, 29, and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazic (US 2017/0365170).
Regarding claim 18, Lazic discloses a system, comprising: 
one or more sensors (1d, 1e, 1f, paragraphs 38-40); and 
a controller 5, 20 (p. 43) configured to: 
receive information from the one or more sensors regarding a first vehicle 1 of a plurality of autonomous or semi- autonomous vehicles  (p. 32) and information regarding an environment surrounding the first vehicle (p. 44, 45); and 
park the first vehicle according to a parking arrangement 11 (p. 46, 47) that is selected such that at least one of: access to, and opening of, at least one 
Regarding claim 23, Lazic discloses wherein the at least one door is at least one of a side door and a rear door (figure 1, p. 12).
Regarding claim 24, Lazic discloses wherein controller is further configured to select the parking arrangement such that a fewest number of vehicles are required to move for any single vehicle to leave the parking arrangement (p. 13, 14).
Regarding claim 25, Lazic discloses wherein controller is further configured to select the parking arrangement such that the number of vehicles able to park in the environment is maximized (p. 8, 11).
Regarding claim 27, Lazic discloses wherein controller is further configured to select the parking arrangement according to a pre-determined hierarchy (p. 13, 14).
Regarding claim 29, Lazic discloses wherein at least one of the one or more sensors is disposed in a vehicle already parked in the parking environment (p. 28-40).
Regarding claim 31, Lazic discloses wherein the controller is further configured to, upon arrival of a new vehicle, trigger re-parking of all vehicles within the parking environment according to a new parking arrangement (p. 53).
Regarding claim 32, Lazic discloses wherein the controller is further configured to select the new parking arrangement such that a fewest number of changes to the previous parking arrangement are needed (p. 52).
Regarding claim 33, Lazic discloses wherein the controller is further configured to, upon departure of any vehicle from the parking arrangement, trigger re-parking of all vehicles within the parking environment according to a new parking arrangement (p. 54).
Regarding claim 34, Lazic discloses a method for parking a plurality of vehicles, the vehicles comprising at least one of an autonomous vehicle and a semi-autonomous vehicle (p. 32), the method comprising:
	obtaining information regarding a first vehicle 1 of the plurality of vehicles (p. 44, 45);
	obtaining information regarding an environment surrounding the first vehicle (p. 44, 45); and
	selecting a parking arrangement 11 for the first vehicle (p. 44, 45), wherein the parking arrangement is selected such that at least one of:
	access to; and
	opening of at least one door of the first vehicle is prevented by proximity of the first vehicle to at least one of:
	a second vehicle of the plurality of vehicles; and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 28, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazic.
Regarding claim 19, Lazic discloses all of the claimed subject matter as set forth above in the rejection of claim 18, and further discloses the system comprising a process scheme for parking many vehicles including the first vehicle, a second vehicle, a third vehicle, a fourth vehicle (figure 7, p. 56-60), but does not clearly disclose the controller being further configured to: obtain information regarding the second vehicle; and park the second vehicle according to a second parking arrangement that is selected such that at least one of: access to, and opening of, at least one door of the second vehicle is prevented by proximity of the second vehicle to at least one of: the first vehicle, the structure in the environment, and at least one third vehicle. However, according to MPEP 2144.05, II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of obtaining information regarding the second vehicle; and parking the second vehicle according to a second parking arrangement that is selected such that at least one of: access to, and opening of, at least one door of the second vehicle is prevented by proximity of the second vehicle to at least one of: the first vehicle, the structure in the environment, and at least one third vehicle in this claim involves only the substitution of equivalents doing the same thing as the original invention or the result of “routine optimization”.  Since Lazic clearly discloses obtaining information regarding the first vehicle 1 (p. 44, 45); and parking the first vehicle according to the parking arrangement (p. 46, 47) that is selected such that at least one of: access to, and opening of, at least one door of the first vehicle is prevented by proximity of the first vehicle to at least one of: the second vehicle, the structure in the environment, and at least one third vehicle (p. 12), it would have been a “routine optimization” for a person having ordinary skill in the art to elect the controller being further configured to: obtain information regarding the second vehicle; and park the second vehicle according to a 

Regarding claim 20, Lazic discloses all of the claimed subject matter as set forth above in the rejection of claim 19, and further discloses the system comprising a process scheme for parking many vehicles including the first vehicle, a second vehicle, a third vehicle, a fourth vehicle (figure 7, p. 56-60), but does not clearly disclose the controller being further configured to: obtain information regarding the at least one third vehicle; and park the at least one third vehicle according to a third parking arrangement that is selected such that at least one of: access to, and opening of, at least one door of the at least one additional vehicle is prevented by proximity of the at least one third vehicle to at least one of: the first vehicle, the second vehicle, the structure in the environment, and, if there one or more other vehicles in addition to the third vehicle, at least one of the one or more other vehicles. However, according to MPEP 2144.05, II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of obtaining information regarding the at least one third vehicle; and parking the at least one third vehicle according to a third parking arrangement that is selected such that at least one of: access to, and opening of, at least one door of the at least one additional vehicle is prevented by proximity of the at least one third vehicle to at least one of: the first vehicle, the second vehicle, the structure in the environment, and, if there one or more other vehicles in addition to the third vehicle, at least one of the one or more other vehicles in this claim involves only the substitution of equivalents doing the same thing as the original invention or the result of “routine optimization”.  Since Lazic clearly discloses obtaining information regarding the first vehicle 1 (p. 44, 45); and parking the first vehicle according to the parking arrangement (p. 46, 47) that is selected such that at least one of: access to, and opening of, at least one door of the at least one additional vehicle is prevented by proximity of the first vehicle to at least one of: a third vehicle, the second vehicle, the structure in the environment, and, if there one or more other vehicles in addition to the first vehicle, at least one of the one or more other vehicles (p. 12), it would have been a “routine optimization” for a person having ordinary skill in the art to elect the controller being further configured to: obtain information regarding the at least one third vehicle; and park the at least one third vehicle according to a third parking arrangement that is selected such that at least one of: access to, and 
Regarding claim 28, Lazic discloses all of the claimed subject matter as set forth above in the rejection of claim 27, and further discloses the controller being further configured to select the parking arrangement such that vehicles nearest the top of the hierarchy are parked in the parking arrangement (p. 14), but does not clearly disclose the vehicles nearest the top of the hierarchy being parked nearest the center of the parking arrangement. However, according to MPEP 2144.05, II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of being parked nearest the center of the parking arrangement in this claim involves only the 
Regarding claim 35, Lazic discloses all of the claimed subject matter as set forth above in the rejection of claim 34, and further discloses the system comprising a process scheme for parking many vehicles including the first vehicle, a second vehicle, a third vehicle, a fourth vehicle (figure 7, p. 56-60), but does not clearly disclose obtaining information regarding the second vehicle; and selecting a parking arrangement for the second vehicle, wherein the parking arrangement is selected such that at least one of: access to; and opening of at least one door of the second vehicle is prevented by proximity of the second vehicle to at least one of: the first vehicle; the structure in the environment; and at least one additional vehicle. However, according to MPEP 2144.05, II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of obtaining information regarding the second vehicle; and selecting a parking arrangement for the second vehicle, wherein the parking arrangement is selected such that at least one of: access to; and opening of at least one door of the second vehicle is prevented by proximity of the second vehicle to at least one of: the first vehicle; the structure in the environment; and at least one additional vehicle in this claim involves only the substitution of equivalents doing the same thing as the original invention or the result of “routine optimization”.  Since Lazic clearly discloses obtaining information regarding the first vehicle 1 (p. 44, 45); and selecting a parking arrangement 11 for the first vehicle (p. 44, 45), wherein the parking arrangement is selected such that at least one of: access to; and opening of at least one door of the first vehicle is prevented by proximity of the first vehicle to at least one of: the second vehicle; the structure in the environment; and at least one additional vehicle (p. 12), it would have been a “routine optimization” for a person having ordinary skill in the art to elect obtaining information regarding the second vehicle; and selecting a parking arrangement for the second vehicle, wherein the parking arrangement is selected such that at least one of: access to; and opening of at least one door of the second vehicle is prevented by proximity of the second vehicle to at least one of: the first vehicle; the 
Regarding claim 36, Lazic discloses all of the claimed subject matter as set forth above in the rejection of claim 35, and further discloses the system comprising a process scheme for parking many vehicles including the first vehicle, a second vehicle, a third vehicle, a fourth vehicle (figure 7, p. 56-60), but does not clearly disclose obtaining information regarding the at least one additional vehicle; and selecting a parking arrangement for the at least one additional vehicle, wherein the parking arrangement is selected such that at least one of: access to; and opening of at least one door of the at least one additional vehicle is prevented by proximity of the at least one additional vehicle to at least one of: the first vehicle; the second vehicle; the structure in the environment; and if greater than one additional vehicle, other vehicles of the at least one additional vehicle. However, according to MPEP 2144.05, II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of obtaining information regarding the at least one additional vehicle; and selecting a parking arrangement for the at least one additional vehicle, wherein the parking arrangement is selected such that at least one of: access to; and opening of at least one door of the at least one additional vehicle is prevented by proximity of the at least one additional vehicle to at least one of: the first vehicle; the second vehicle; the structure in the environment; and if greater than one additional vehicle, other vehicles of the at least one additional vehicle in this claim involves only the substitution of equivalents doing the same thing as the original invention or the result of “routine optimization”.  Since Lazic clearly discloses obtaining information regarding the first vehicle 1 (p. 44, 45); and selecting a parking arrangement 11 for the first vehicle (p. 44, 45), wherein the parking arrangement is selected such that at least one of: access to; and opening of at least one door of the first vehicle is prevented by proximity of the first vehicle to at least one of: an at least one additional vehicle; the second vehicle; the structure in the environment; and if greater than one additional vehicle, other vehicles of the first vehicle (p. 12), it would have been a “routine optimization” for a person having ordinary skill in the art to elect obtaining information regarding the at least one additional vehicle; and selecting a parking arrangement for the at least one additional vehicle, wherein the parking arrangement is selected such that at least one of: access to; and opening of at least one door of the at least one additional vehicle is prevented by proximity of the at least one additional vehicle to at least one of: the first vehicle; the second vehicle; the structure in . 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazic in view of Gehin (US 2018/0237069).
Regarding claim 21, Lazic discloses all of the claimed subject matter as set forth above in the rejection of claim 18, and further discloses the structure in the environment being a barrier (p. 10), but does not clearly disclose the barrier sufficient to prevent access to and/or opening of a door. Gehin teaches the use of a barrier sufficient to prevent access to and/or opening of a door (p. 162). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the barrier sufficient to prevent access to and/or opening of a door to the system of Lazic as taught by Gehin for the purpose of effectively protecting goods kept in the vehicle. 

Claims 22 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazic in view of Lee (US 2015/0057870).
Regarding claims 22 and 37, Lazic discloses all of the claimed subject matter as set forth above in the rejection of claim 18, but does not clearly disclose the information regarding the environment including information regarding the doors of any vehicles already parked in the environment. Lee teaches the use of information regarding .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazic in view of Harvey (US 2018/0307250).
Regarding claim 30, Lazic discloses all of the claimed subject matter as set forth above in the rejection of claim 29, and but does not disclose the vehicle already parked in the parking environment being configured to communicate the information to an approaching vehicle attempting to park. Harvey teaches the use of a vehicle already parked in a parking environment being configured to communicate information to an approaching vehicle attempting to park (p. 97). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the vehicle already parked in the parking environment being configured to communicate the information to an approaching vehicle attempting to park to the system of Lazic as taught by Harvey for the purpose of effectively parking many vehicles. 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood, Gieseke, and Min disclose systems for parking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 4, 2021